HARDY, Judge.
This is a companion case consolidated for purposes of trial and appeal with the case of Mathews v. Employers Mutual Fire Insurance Co., et al., La.App., 180 So.2d 38, and this day decided.
For the reasons set forth in the opinion in the companion case as cited, the judgment appealed from is amended by increasing the principal amount of the judgment awarded in favor of plaintiff, Andrew J. Mathews, to the sum of Ten Thousand and No/100 ($10,000.00) Dollars, and, as so amended, it is affirmed at appellant’s cost.